             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        WESTERN DIVISION

HENRY WATKINS                                             PLAINTIFF

v.                       No. 4:18-cv-605-DPM

DOC HOLLADAY, Pulaski County
Jail; PULASKI COUNTY SHERIFF'S
OFFICE; BRAWLEY, Grievance Officer,
Pulaski County Jail; BRIGGS, Major,
Pulaski County Jail; MUSADDIQ, Sheriff,
Pulaski County Jail; ROUTH, Lieutenant,
Pulaski County Jail; and BUCKNER,
Deputy Sheriff, Pulaski County Jail                  DEFENDANTS

                              ORDER
     Unopposed recommendation, Ng 11, adopted.           FED.    R. Crv.

P. 72(b) (1983 addition to advisory committee notes).          Watkins's
complaint will be dismissed without prejudice for failure to state a
claim. This dismissal counts as a "strike" for purposes of 28 U.S.C.
§ 1915(g).      An in forma pauperis appeal from this Order and
accompanying Judgment would not be taken in good faith.        28 U.S.C.
§ 1915(a)(3).

     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
